                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 LETORIA DRAYTON,

              Plaintiffs,                                CIVIL ACTION NO.: 4:18-cv-186

       v.

 SMG FOOD & BEVERAGE, LLC,

              Defendant.


                                         ORDER

      Presently before the Court is the parties’ Stipulation of Dismissal with Prejudice filed on

August 9, 2019.        (Doc. 29.)     Accordingly, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this case WITH PREJUDICE. The

Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

      SO ORDERED, this 20th day of August, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
